                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

WHEELS INVESTMENTS, LLC,

        Plaintiff,

v.                                                        Case No: 6:19-cv-658-Orl-31TBS

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, WELLS
FARGO BANK, N.A. and BANK OF
AMERICA, N.A.,

        Defendants.


                                            ORDER

        Pending before the Court is Defendant Merrill’s Motion to Compel Arbitration and

Stay Proceedings (Doc. 24). According to the motion:

                Undersigned [sic] counsels, as required by M.D. Fla. L.R.
                3.01(g), certifies to the Court that he has spoken with
                Jonathan Stimler, Esq., counsel for Plaintiff, in an effort to
                resolve the issues raised by this Motion.

(Id., at 6). While it may seem like a small point to counsel, Local Rule 3.01(g) requires

more:

                (g) Before filing any motion in a civil case, except a motion for
                injunctive relief, for judgment on the pleadings, for summary
                judgment, to dismiss or to permit maintenance of a class
                action, to dismiss for failure to state a claim upon which relief
                can be granted, or to involuntarily dismiss an action, the
                moving party shall confer with counsel for the opposing party
                in a good faith effort to resolve the issues raised by the
                motion, and shall file with the motion a statement (1) certifying
                that the moving counsel has conferred with opposing counsel
                and (2) stating whether counsel agree on the resolution of the
                motion….
M.D. FLA. Rule 3.01(g) (emphasis added). Now, the motion to compel arbitration is

DENIED without prejudice for failing to comply with Local Rule 3.01(g).

      DONE and ORDERED in Orlando, Florida on April 24, 2019.




Copies furnished to Counsel of Record




                                           -2-
